 LOCAL 1522, ELECTRICALWORKERSLocal 1522,InternationalBrotherhood of ElectricalWorkers,AFL-CIO (Western Electric Company,Inc.)andDorothy E. Keiser.Case 4-CB-1520December15, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn September 2, 1969, Trial Examiner James V.Constantine issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertainunfairlaborpracticesallegedinthecomplaint and recommending that it cease anddesist therefrom and take certain affirmative action,assetforth in the attached Trial Examiner'sDecision. Thereafter Respondent filed exceptions totheTrialExaminer'sDecision and a supportingbrief,and the General Counsel filed a brief insupport of the Trial Examiner's Decision.Pursuant to the provision of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case and finds merit inRespondent's exceptions.TheTrialExaminer found that Respondentviolated Section 8(b)(1)(A) and 8(b)(2) of the Act bycausing the Company to discharge Dorothy Keiserfor failure to pay dues at a time when she was notobligated to do so under the terms of the existingcollective-bargaining agreement. In so finding, theTrial Examiner rejected an arbitration award whichconcluded that Keiser failed to resign from theUnion and therefore her nonpayment of periodicdues constituted legitimate grounds for her dischargeunder the applicable maintenance of membershipclause.Without passing upon the merits of thealleged unfair labor practice, we find that the TrialExaminer erred in not honoring the arbitrationaward, and on the basis thereof, we shall dismiss theinstant complaint.The facts show that on January 21, 1967, acollective-bargaining agreement between RespondentUnion and the Company expired. Thereafter, a newcontract was agreed upon, which became effectiveon February 9, 1967. That agreement included amaintenance of membership clause substantially thesame as that contained in the recently expiredcontract.The maintenance of membership clauseprovided that employees who were members of theUnion on the effective date of the new bargainingagreement were required to pay dues as a condition131of employment.InDecember 1966, before the expiration of theold agreement, and Keiser, who had been a unionmember since 1959, discussed the possibility ofresigningwithseveralotheremployees.Keisertestified that she and the other employees inquiredof a Union steward as to how they could perfect aresignation from the Union. The steward advisedthat this could be accomplished by sending acheckoffdeauthorizationform letter to theCompany and the Union. Although the otheremployees sent letters clearlymanifesting theirintention to resign, Keiser on February 7, 1967,merely sent the checkoff deauthorization to theCompany, with a copy to the Union. That lettercontained no reference to a withdrawal from unionmembership.TheUnion, by letter of February 21, 1967,informed Keiser that her resignation was not timelywith respect to the contract and that she mustcontinue to pay dues to the Union. Keiser's dueswere no longer checked off by the Company and shedidnotremitthemdirectlytotheUnion.Subsequently she was informed by Keenan, chief ofthe Company's public relations department, that theUnion had demanded her discharge, along with 3other employees, unless her dues were paid up.Keiser stated that she had resigned from the Unionon a timely basis and that the Union had acceptedher resignation. Keenan then asked Keiser and theother employees to bring him written evidence oftheir resignations as well as the Union's repliesthereto. Later, Keiser was informed that the Unionwas taking her case, and that of the otheremployees, to arbitration. Keenan advised her thatthe Company was going to uphold her position atthe hearing. Although Keiser subsequently asked hersupervisor if she would attend the arbitrationhearing and was told that the supervisor did notthink so, she does not claim to have made anyrequest of any management representative that shebe permitted to attend.On July 1, 1968, the arbitrators issued theirdecision finding that the three employees, other thanKeiser, had resigned from the Union on a timelybasis and that the contract did not support theUnion's demand for their discharge. ConcerningKeiser, the arbitrators found that Keiser's lettercontained"nothingaboutresigningfrom theUnion," and in rejecting the Company's claim thatthe deauthorization form was the "laymen's way ofresigning,"concluded that said letter "plainlydiscloses no desire or even remote intent to resign . .Accordingly, the award found that Keiser was amember of the Union on the critical date, andthereforeunder the maintenance of membershipclause the Union could insist upon her discharge fornonpayment of dues.From the foregoing, it is apparent that the basicissue before the arbitration panel was identical tothat raised by the instant unfair labor practice180 NLRB No. 18 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint; i.e., whether Keiser effected a resignationfrom the Union prior to the effective date of thenew contract? In refusing to accept the award'sresolution of this issue, the Trial Examiner correctlyconcluded that the failure of Keiser to appear at thehearing was not fatal to the award as the Company"adequately resisted the union's efforts to removeMrs. Keiser from the job." He nonetheless rejectedthe award because no evidence was introduced to thearbitration panel concerning Keiser's conversationwith the Union steward and her reliance thereon,nor was it argued that the Union understood thatherdeauthorization letterwas intended as arevocation of membership.In the circumstances of this case, neither of theabove factors furnish sufficient basis for departingfrom the Board's established policy of giving bindingeffecttoarbitraldeterminationsmade inproceedings to which all parties have acquiesced,where the proceedings are fair and regular on theirface, and where the results are not repugnant to thepurposes and policies of the Act.' In the instant casethere is no claim of fraud or collusion in the arbitralprocess.Mrs. Keiser was notified that her attemptedresignation would be the subject of arbitration andthat the Company would defend her position. In herseveral conversations pertaining to the impendinghearing, she does not claim to have mentioned theconversationwiththeUnion steward to anymanagement official.Although she was informedthat her presence probably would not be required atthehearing, shemade no request that she bepermittedtoattendnordidsheobjecttorepresentationbytheCompany.2Inthesecircumstances, it is our opinion that to disregard theawardmerelybecausecertainevidencewaspresented and contentions advanced in the unfairlabor practice proceeding which were not presentedinarbitration,would do violence to the Board'spolicy of encouraging the finality of settlementsreached through voluntarily agreed-upon disputesettlement machinery. For these reasons, and as theaward resolved the very issue that is determinativeof the instant complaint, we conclude that it willeffectuate the policies of the Act to respect theaward and dismiss the complaint herein in itsentirety.''SpielbergManufacturingCo.;112 NLRB1080, 1082.'See e.g.Eazor Express.172 NLRB No. 201.'The position upon which Member Zagoria stands in his dissent has beenrejected by theyBeard and the courtin International Harvester,138 NLRB923, enfd.321 F.2d 784 (C.A. 7). In thatcase,as here, the union requestedanemployee'sdischargeunderaunion-securityclauseinthecollective-bargaining agreement,because of default in dues payments Theemployer rejected the request.The union then filed a grievance whichultimately went to arbitration The arbitrator upheld the union's grievancethat the employer had failed to discharge its contract obligation todischarge the employee for nonpayment of union dues.The Board majoritydecided that it should honor the award even though the employee was notgiven notice of the arbitration proceeding.The Board saidIf complete effectuation of the Federal policy is to be achieved, wefirmly believe that the Board,which is entrustedwith theadministrationof one of the many facets of national labor policy,should give hospitableORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBERZAGORIA,dissenting:For the reasons stated by the Trial Examiner, Iwould adopt his Decision. I would note moreover,thatKeiserwas "represented" at the arbitrationproceeding by the Employer, while the Union, whichwould normally represent employees, opposed herposition.Where, as here, the normal roles are thusreversed, I would inspect carefully the adequacy ofrepresentation, to insure that the equities of thedischargee's positionwere fully presented to thearbitrator.acceptance to the arbitral process as "part and parcelof the collectivebargainingprocess itself,"and voluntarilywithhold its undoubtedauthority to adjudicate alleged unfair labor practice charges involvingthe same subject matter,unless it clearly appearsthat thearbitrationproceedingswere tainted by fraud,collusion,unfairness,or seriousprocedural irregularities or that the award was clearly repugnant to thepurposes and policiesof the Act.The Board held that,although the employee was not given notice of thearbitration hearing,his interests were vigorously defendedby the employer,and therefore there was no procedural infirmity in the arbitrationproceeding. InternationalHarvesteristhus squarelydiapositiveof thereasoning in Member Zagorta's dissentTRIAL EXAMINER'S DECISIONStatement of the CaseJAMES V. CONSTANTINE, Trial Examiner: This is anunfair labor practice case brought pursuant to Section10(b) of the National Labor Relations Act, herein calledthe Act. 29 U.S.C. 160(b). It was initiated by a complaintissued on May 15, 1969, by the General Counsel of theNational Labor Relations Board, through the RegionalDirector for Region 4 (Philadelphia, Pennsylvania). Thatcomplaint is based on a charge filed on August 29, 1968,by the Charging Party, Dorothy E. Keiser. Named as theRespondent in the charge is Local 1522, Brotherhood ofElectricalWorkers, AFL-CIO.In substance the complaint alleges that Local 1522,herein also called Respondent or the Union, has violatedSection 8(b)(1)(A) and (2), and that such conduct affectscommerce within the meaning of Section 2(6) and (7), oftheAct.Respondent has answered admitting some factsbut denying that it committed any unfair labor practices.Pursuant to due notice given to the parties this casecame on to be heard, and was tried before me, on July 17,1969,atAllentown,Pennsylvania.Allpartieswererepresented at and participated in the trial, and weregranted full opportunity to adduce evidence, examine andcross-examine witnesses, submit briefs and argue orally.When the General Counsel rested Respondent moved todismiss the complaint. I reserved ruling on that motion. Itishereby denied on the ground that the General Counselhasmade outa prima faciecase.Briefshave beenreceived from the General Counsel and the Respondent.Upon the entire record in this case, and from myobservation of the witnesses, I make the following: LOCAL 1522, ELECTRICALWORKERS133FINDINGS OF FACTIAS TO JURISDICTIONWestern Electric Company, Inc., the employer involvedin this proceeding, is a Delaware corporation with itsprincipalofficelocatedinNew York, New York.Although it operates plants in various States of the UnitedStates,only its plant at Allentown, Pennsylvania, isinvolved in this case. At its Allentown plant WesternElectricmanufacturesandproduces telephone andelectricalequipment and components. During the yearpreceding the issuance of the complaint herein saidAllentown plant purchased goods and materials valued inexcess of $50,000 from, and shipped materials valued inexcess of $50,000 to, points outside the Commonwealth ofPennsylvania. I find that Western Electric Company, Inc.,isan employer as defined in Section 2(2), and is engagedin commerce within the meaning of Section 2(6) and (7),of the Act, and that it will effectuate the purposes of theAct to assert jurisdiction over this proceeding.Ii.THE LABOR ORGANIZATION INVOLVEDLocal 1522,InternationalBrotherhood of ElectricalWorkers, AFL-CIO, isa labor organization within themeaning of Section2(5) of the Act.111.THE UNFAIR LABOR PRACTICESThis case presents the followingissues:(1)WhetherDorothy E Keiser resigned from orwithdrew membership in Local 1522, the Union in whichshe admittedly was a member.(2) If she did resign or did withdraw such membership,whether Dorothy E Keiser did so at an appropriate time,so that she was no longer under an obligation to pay duesto Local 1522 in order to keep her job.(3)Whether the maintenance of membershipclause inthecollective-bargainingcontractofFebruary 1967,betweenLocal1522andWesternElectricrequiredDorothy E. Keiser to remain a member of the Union inorder to keep her fob.(4)Whether the request of Local 1522 that WesternElectric discharge Dorothy E. Keiser for nonpayment ofdues was lawful.A. General Counsel's Evidenceprovides thatI(a) Each employee who is a member of the Unionon the effective date of this Agreement, and who is alsoamember of the Union on or after the 10th dayfollowing the effective date of this Agreement, and (b)each employee, other than (a) above, who is a memberof the Union on or after the 30th day following thebeginning of his employment or on or after the 30thday following the effective date of this Agreement,whichever is later, shall as a condition of employment,pay or tender to the Union an amount equal to themonthly membership dues . .2.TheCompanymay inform employees andapplicantsforemploymentoftheirrightsandobligations under the provisions of this ArticleSaid contract of November 22, 1963, expired onJanuary 21, 1967. However, at no time while it was inforce did Keiser see a copy of this contract.Some time in December, 1966, Keiser and a few otherfemale employees discussed resigning from Local 1522among themselves and also with the union's shop steward,GeorgeDrosdak. In their interlocution with Drosdaksome of the girls asked him "when and how to resignfrom the union." He replied "it was ten days before andsometimes ten days after," and that it could beaccomplished by using a letter form from "the unionbooklet."Although the girls present had no "booklet"they did have with them there, and showed to Drosdak,the form "letter from the booklet." Drosdak then told thegroup to "copy this letter and send one to the companyand one to the union - and then you would be resigned."This form "letter" is in evidence as General Counsel'sExhibit 2, and reads as follows.AUTHORIZATION TO DISCONTINUE PAYROLLDEDUCTIONSPLEASE PRINT IN INKName..E.NumberLast FirstMiddle InitialSection No.To: WESTERNELECTRICCOMPANY,In 1959 Dorothy E. Keiser was hired by WesternElectric as a dispatcher and bench hand in Department8165.On the same day she became a member of Local1522.Her dues to the Union were paid by means of acheckoff which she executed, that is,Western Electricdeducted them from her pay and transmitted them to theUnion pursuant to her written authorizationThe recordissilent asto when Western Electric firstrecognized the Union as collective-bargaining agent of theunit in which Mrs. Keiser was employed. However, thepartiesentered into a collective-bargaining contractcovering employees in said unit on October 31, 1963,effectiveNovember 22, 1963, and running for a period of38months from said November 22 unless soonerterminatedbyappropriate notice in accordance withArticleXXXV thereof. See General Counsel's Exhibit 5.Among other things said contract contains a checkoffclause, (ArticleVI) and a maintenance of membershipclause (Article VII). In pertinent part said Article VIIINCORPORATEDALLENTOWN, PENNSYLVANIAIherebydirecttheWESTERN ELECTRICCOMPANY, INCORPORATED, to revoke anyexistingAUTHORIZATION TO MAKE PAYROLLDEDUCTIONS made by me with respect to Unionmembership duesIt is understood and agreedthat theWESTERNELECTRICCOMPANY,INCORPORATED,assumes no responsibility or obligation hereby, otherthan to discontinue all deductions in accordance withthis authorization.Signatureof Employee., 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDTO BE FILLED IN BY THE COMPANYtheUnion and theCompany ofhiswithdrawal fromDate received by the Company.........memberhsip in the Union."And Article6 describes theDate Effective...............manner in which an authorization for deduction of unionThis form is also to be found in the collective-bargainingdues may be revoked.contracts in evidence as General Counsel'sExhibits 5 andSome time after Mrs. Keiser received the letter of6.Mrs. Keiser had with her a copy of said "letter" inevidence as General Counsel's Exhibit 2 during the abovetalkwithDrosdak.After the above conversation withDrosdak, Mrs. Keiser copied said letter "word for word"and mailed a "certified letter" to Western Electric andanother identical one to the Union. This letter is inevidence as General Counsel's Exhibit 3A and reads asfollows:January 23, 1967KeiserDorothyH.110138165LastFirstInitialE.No.SectionTo Western Electric Co., IncorporatedAllentown, Pa.Ihereby direct theW. E. Co., Incorp. to revokeany existing Authorization to make Payroll deductionmade by me with respect to Union membership dues.It is understood and agreed that the W. E. Co.,Incorp.assumesno responsibility or obligation hereby,other than to discontinue all deduction in accordancewith this authorization.(signed)Dorothy H. KeiserMrs. Keiser mailed a copy 10 days before and anotherlday after "the strike was over" to Western Electric. Oneof these letters was also mailed to the Union on February7, 1967. See General Counsel's Exhibit 3B. By letter datedFebruary 21, 1967, the Union wrote to Mrs. Keiser that:Your letter of resignation was not timely in accordancewith the contract with the Western Electric Company.If you have canceled your payroll deduction of Uniondues you must then pay your dues to the Local UnionOffice as a condition of employment.This was signed by "Albert E. Otto, Financial Secretary"of Local 1522. See General Counsel's Exhibit 4. Afterreceiving this letter from the Union Mrs. Keiser did notpay any further dues to it. Nor did anyone from theUnion at any time thereafter speak to Mrs. Keiser abouther membership or nonmembership in the Union.On February 4, 1967, Local 1522 and Western Electricexecuted a new collective-bargaining contract covering theemployees in the unit in which Mrs. Keiser was employed.SeeGeneralCounsel'sExhibit 6.Article35 thereofprovidesthatthecontract"shallbecome effectiveFebruary 3, 1967, but only if ratified by the unionmembership and approved by the International office oftheUnion on or before February 10, 1967," and shallterminate 36 months after said effective date unless soonerterminated at a stated time upon appropriate notice.Among other provisions this contract contains a checkoffclause(Article6)and a maintenance of membershipclause(Article 7).Said Article 7 in part provides that an employee "mayterminate his obligation to tender periodic Union dues tothe Union as a condition of employment by notifying bothFebruary 21, 1967, from the union, she was called to theoffice of Mr. Keenan, chief of Western Electric's publicrelations department. Keenan told her that the Companyhad received a letter from the Union stating that theUnion would have her and three others fired if their dueswere not paid up by a certain date. Continuing, Keenanstated that the Union claimed the letters of these fourwere untimely, but said that the Company replied thatthese letters "might have been timely." Keiser claimedthat her letter was timely and that "they had accepted herresignation."Keenan also asked the four employees tobring him any written evidence of their resignations andwritten replies thereto by the Union. Keiser turned over toKeenan the Union's letter of February 21, 1967, to her.See General Counsel's Exhibit 4.LaterMrs. Keiser learned that her case, as well asthose of the three other employees mentioned in thepreceding paragraph, was being taken to arbitration onMarch 8, 1968. Although she asked her supervisorwhether she would attend the arbitration hearing hereplied that, while he did not know, he did not think so.However no representative of Western Electric or theUnion ever requested her to attend it. Accordingly, Mrs.Keiser did not go to the arbitration hearing. Keenan toldher that the Company was going to uphold her position atthat hearing.On July 3, 1968, Western Electric informed Keiser thatthe arbitrators had decided on July 1, 1968, that theUnion could have her fired or demand all back dues, andthat the Union had asked the Company to discharge her.See Respondent's Exhibit 6 for the Arbitration Opinionand Award of July 1, 1968. On August 9, 1968, WesternElectric terminatedMrs.Keiser.She was rehired byWestern Electric on May 15 or 17, 1969.In itsOpinion and Award the Arbitration Panel foundthat the contract of February 4, 1967, became effective onFebruary 9, 1967, when the International President of theUnion approved it. That Panel also found that (a) Keiserdid not resign because her "letter" was "written in clearand technicallanguageand plainly discloses no desire oreven remote intent toresign," (b) that she was a memberof the Union on February 9, 1967, and (c) thatsince shewas delinquent in her dues the Union could ask for herdischarge or require that she pay all back dues and allfuture duesas long asshe remained a member of theUnion.B. Respondent's Evidence1.The testimony of Ed BrobstEd Brobst, the union's president, was Respondent'sonly witness. His testimony is detailed below.Contracts between Local 1522 and Western Electrichave been available to employees at all times. Employeeshave been informed by Brobst at monthly union meetingsthat such contracts can be obtained by them at the localunion office. In addition, notices posted on the unionbulletinboards (about 20 in all) in the plant adviseemployees that contracts may be had at the local unionoffice.Prior to the investigation by the NLRB of Mrs.Keiser'scharge in this case Brobst wasnot aware that LOCAL 1522, ELECTRICALWORKERSLocal 1522 had written to Mrs. Keiser a letter (G.C. Exh.4) dated February 21, 1967, informing her that her letterof resignation was untimely. He first learned of GeneralCounsel's Exhibit 4 from the NLRB. Nor did Brobstinstruct the union's clerical secretary, employed at theunion office as a full-time employee, to mail to Keiser theletter in evidence as General Counsel's Exhibit 4. In factKeiser "should not have received a letter of this nature."Nevertheless General Counsel's Exhibit 4 was signed byan officer of the Union, Albert E. Otto, its financialsecretary.Among Otto's duties is the obligation "to takecare of the . . . financial end of the local union .[including]dues [and].the collection of dues."However, General Counsel's Exhibit 4was a"form letter"sent to Keiser and 43 other employees who "had taken aposition along the line of sending letters to the Local onthe basis of terminating their dues, their revocation ofdues, or a letter resigning from the local union."The collective-bargaining contract which is in evidenceasGeneral Counsel's Exhibit 5 contains no provisionspertainingtoresignationsorwithdrawalsfrommembership in the Union.2.Documentary evidenceOn June 13, 1967, Local 1522 filed a written grievancewithWestern Electric demanding that five employees, oneof whom is Dorothy Keiser, be terminated "in accordancewithArticle 7, Section l.b, of the Agreement." (ThisSection relates to maintenance of membership in theUnion as a condition of employment.) In pertinent partWestern Electric's reply to said grievance, typewrittenthereon, avers that "The Company was advised by . . .Dorothy Keiser ... [and two other employees] that theywere not membersof the Union on the effective date ofthe General Agreement and, therefore, are not obligatedto tender to the Union periodic union dues as a conditionof employment." See Respondent's Exhibit 2.Thereafter the grievance was submitted to arbitration.A transcript of the arbitration hearing is in evidence asRespondent's Exhibit 4. Keiser did not participate therein.Nor did anyone testify at the arbitration hearing that theunion job steward, George Drosdak, had informed Keiserand other employees that they could use the formpresented to him, i.e., General Counsel's Exhibit 2, as avehicle of withdrawing or resigning from the Union. NordidWestern Electric's only witness,George Lee, its"bargaining agent,"testify that Keiser's letter(G.C. Exh.3A) was considered by Lee to constitute a withdrawal orresignation from the Union.In fact Lee did not mentionsaid letter in his testimony. However,Western Electricargued or contended that said letter amounted to aresignation from the Union.On July 1, 1968, an Opinion and Award was renderedby the Arbitration Panel deciding (a) that Keiser had noteffectivelyresignedor withdrawn from the Union, and (b)giving the Union the option of having Keiser terminatedor requiring her to pay all back dues immediately andcurrent and prospective dues as they became payable. SeeRespondent'sExhibit 6.As recited above the Unionelected to have Keiser discharged;and she was dischargedon August 9, 1968.C. Concluding Findings and Discussion1.As to whether Mrs. Keiser withdrew or resignedfrom the UnionIt is my opinion,and I find, that the document inevidence as General Counsel's Exhibit 3A constitutes a135resignationorwithdrawal from Local 1522 by Mrs.Keiser.While neither the words "withdraw" nor "resign"are used in said instrument, I find that all parties affectedthereby (i.e.,Mrs.Keiser,theUnion, andWesternElectric) understood that it was intended to take effect asawithdrawal or resignation byMrs.Keiser from theUnion and so treated it.The foregoing finding that the above instrument inwriting amounts to a withdrawal or resignation is basedupon the entire record and the following factors, which Ialso find as facts:(a)When a group of employees, one of whom was Mrs.Keiser, asked George Drosdak, the union's shop stewardwhen and how to resign from the Union, he replied thatthis could be accomplished by executing a letter formfound in "the union booklet," and mailing one copy to theCompany and one to the Union. I find that Drosdakacted as an agent of the Union on this occasion when hisadvice was sought; that he was acting at least within theapparent scope of his authority as such agent in utteringthesewords; and that the employees, including Keiser,were warranted in relying on Drosdak's statements andadopting the procedure outlined by him. Cf.HughesAircraftCompany, Tucson Division,164 NLRB No. 6.This letter form is in evidence as General Counsel'sExhibit 2.(b)Western Electric, the Employer, construed the letter(G.C. Exh. 3A) as a resignation from the Union, and notonly informed the Union thereof but in addition socontended at the arbitration hearing. While the employer'sconstruction is not binding upon me or the Union, itnevertheless is significant on the issue of whether GeneralCounsel's Exhibit 3A is capable of conveying to anotherperson Keiser'smessagethat she desired thereby to severher connection with the Union.(c)Local 1522 interpreted the letter as a resignationand so informed Mrs. Keiser. Thus it wrote to Mrs.KeiseronFebruary 21, 1967, that "Your letter ofresignation was not timely . . ." See General Counsel'sExhibit 4. I find that the union's letter was signed byAlbert E. Otto,its financialsecretary, and that said Ottohad authority as an agent of the Union to issue and signsaidletter.Moreover,Keiser's communication to theUnion was to the attention of "A. E. Otto." See GeneralCounsel'sExhibit 3B. It is true that Ed Brobst, theunion's president, testified that not until much later did hebecome aware of the contents of General Counsel'sExhibit 4, that he did not instruct anyone to mail thisletter,and that Mrs. Keiser "should not have received aletter of this nature." But I expressly find that Otto hadat least apparentauthorityto issue,sign,and transmitsuch a letter, especially in the light of Brobst's testimonythat Otto was vested with authority to "take care of thefinancial end of the local union ... [including] dues [and]the collection of dues," and the further fact thatOtto's name appeared on the envelope addressed to theUnion by Keiser. See General Counsel's Exhibit 3B.Further, even on Brobst's own testimony it is clear thatGeneral Counsel's Exhibit 4 was a "form letter" sent toKeiser and 43 other employees who had sent notices to theUnion "terminating their dues, their revocation of dues,or . . . resigning from the local union." It is thus patentthat, regardless of the particular wording on the employeeletters to it, the Union regarded all 44 of them as noticesof resignation and replied in the same vein to these 44employees.No reason appears in the record why a 136DECISIONSOF NATIONALLABOR RELATIONS BOARDdifferent form of reply could not be or was not used forthose notices worded as revocations of checkoffs. Thisdeliberate use of a form reply, when another could havebeen used,ispersuasive on the question of how the Unionlooked upon or regarded Keiser's letter in evidence asGeneral Counsel's Exhibit 3A.(d)The 1963 collective-bargaining contract betweenWestern Electric and Local 1522 (G.C. Exh. 5), the last ineffectbeforeFebruary 9, 1967, contains no provisionprescribingthemanner in which resignations orwithdrawals from the Union may be consummated. In theabsence of such guidance it is reasonableto expect thatemployees like Mrs.Keiser, who are unfamiliar with theprecise language necessary to achieve a desired result, willword a notice of resignation in nontechnical language.That is precisely the course which Mrs. Keiser pursued. Ifind that it is a reasonable course designed to express herintention to resign,especially when evaluated along withthe union's job steward's advice that such language wasproper to attain that end.2.As to whether Mrs. Keiser's resignationfrom theUnion was timelyShortly after her employment Mrs. Keiser became amember of the Union and remained such for aconsiderable period of time. Under the provisions ofArticleVIIof the collective-bargainingcontractofNovember 22, 1963, between Western Electric and Local1522 she was required to maintain said membership andpay dues as a condition of employment.See GeneralCounsel's Exhibit 5. However, said contract expired onJanuary 21, 1967. Thereafter she was free to resign fromLocal 1522 provided she did so before a new contract wasexecutedbythepartiescontaininganeffectivemaintenance of membership clause.It is my opinion,and I find, that a new contract wasexecuted by the parties on February 9, 1967, when theInternational Office of Local 1522 approved the contractagreed upon by Western Electric and Local 1522. SeeGeneral Counsel's Exhibit 6, p. 61. Said agreement inArticle 35 expressly conditions the contract's viability orgenesis "only if ratified by the Union membership andapproved by the International office of the Union on orbefore February 10, 1967." Although it was executed onFebruary 4, 1967, and ratified by the membership onFebruary 6, 1967, I find that the contract did not bind theparties and come into force until it was approved by theInternational'spresidenton February 9, 1967.WesternRotoEngravers,Inc.,168NLRB No. 142, isdistinguishable.While said Article 35 of the contract states that it shallbecome effective February 3, 1967, I find that thisretroactive feature bound only the parties thereto and didnotaffectthirdparties likeMrs.Keiser.StandardMoldingCorporation,137NLRB 1515, 1516.Accordingly,Ifind that no contract existed between theparties from January 21, 1967, when one contract expired(GeneralCounsel'sExhibit 5) and February 9, 1967(General Counsel's Exhibit 6). Further, I find that anyemployee in the unit covered by said contract - and Mrs.Keiser was included in said unit-was free to resign orwithdraw from the Union during the period from January21,1967, to and including February 9, 1967.MayDepartment Stores, Inc.,133NLRB 1096, 1097;TheBoeing Company,173 NLRB No. 71, p. 6.In addition,as narrated above,I find that Mrs. Keiserwithdrew or resigned from the Union and that she mailedan instrument to this effect,properly addressed to Local1522, on February7, 1969.See General Counsel'sExhibit3B. It was received by the Union on February9, 1967. Nodifferent result is dictated simply because the Union byletter dated February21, 1967,wrote to Mrs. Keiser thather letter of resignation was not timely.The words "wasnot timely"arebut a conclusion not based on anyevidence in the record and are not binding on me.Accordingly,IfindthatMrs.Keiser'sletterofresignation from the Union became effective not laterthan February9, 1967,and, therefore,she resigned orwithdrew from the Union before the new contract (G.C.Exh. 6)became operative and obligated members of theUnion employed in the unit to maintain their membershipin the Union.U.A. W. Local 899, AFL-CIO,137NLRB901, 904.3.Whether the NLRB will defer to the arbitrationawardAs recited above an arbitration award was rendered onJuly 1, 1968, upon a grievance institutedby Local 1522.Inpertinentpart this grievance demanded that Mrs.Keiser be terminated in accordance with Article 7, Sectionl.b, of the current contract(in evidenceas G.C.Exh. 6)on the ground that she never resigned from the Union,and that she was delinquent in paying her union dues as acondition of employment.See page 4 of Respondent'sExhibit 6.That award decided that Mrs. Keiser had notresigned from union membership and grantedLocal 1522the option of requesting that Mrs. Keiser be terminated orrequiring her to pay past and prospective dues. See pagel1 of Respondent'sExhibit6.Local1522 elected to haveher discharged;and she was discharged accordingly onAugust 9, 1968.Upon this aspect of the case the question is whether theBoard will defer to said arbitration award and recognize itas defeating Keiser's right to reinstatement and backpay.Ithas been the Board's policy to stimulate settlementof labor disputes and, to this end, the Board has held thatitwill honor or recognize an arbitration award provided(a) all parties have acquiesced in referring a dispute toarbitration and (b) the proceedings appear to have beenfair and regular,allparties had agreed to be bound, andthe decision of the Arbitration Panel is not palpablywrong or plainly repugnant to the Act.SpielbergManufacturingCompany,112NLRB 1080, 1082.Nevertheless an arbitration award will be disregarded bythe Board unless the issue to be resolved by the Boardmust have been fully and fairly litigated before animpartial arbitrator. Otherwise the Board will not honortheaward.RotaxMetals,Inc.,163NLRB 72, 78;InternationalHarvester Company,138NLRB 923, 928;affd.327 F.2d 784 (C.A. 7); cert.denied377 U.S. 1003.It is my opinion,and I find, that the arbitration awardin evidence as Respondent'sExhibit 6 does not meet oneof the standards prescribed by the Board as a condition ofaccepting the award.Cf.PrideCandyand TobaccoCompany,178 NLRB No.16, fn. 2.In this connection Ifind that,althoughKeiser did not participate in thearbitration proceedings, this alone is not fatal to acceptingthe award as a valid disposition of the issue before theBoard.This is becauseWesternElectricadequatelyresisted the union's efforts to remove Mrs. Keiser fromthe job.InternationalHarvester Company,138NLRB923, 928.Inone respect,however,asrelatedabove,theproceedings before the Arbitration Panel fail to conform LOCAL 1522, ELECTRICALWORKERS137tothestandardspromulgatedby the Board as aprerequisite to upholding arbitration awards decidingissues later before the Board Thus I find that the issuesof whether Mrs. Keiser was advised by the union's jobsteward as to the form to use in resigning from the Union,whether she relied on such advice, whether she used such aform intending it to constitute a resignation, and whethertheUnion construed her letter as a resignation, wereneither tried nor argued before the Arbitration Panel.Hence I find that such Panel did not have before it, nordid it pass upon the question, now submitted to the Board,of whether Mrs. Keiser was warranted in using a form ofresignation recommended to her by an agent of theUnion, and whether the Union considered such form as aresignation.Accordingly I find that these issues were notpresented to the Arbitration Panel and therefore thearbitration award is not an impediment to the Board'spassingupon them in the instant proceeding. RotaxMetals, Inc ,163 NLRB 72, 78-79.It follows, and I find, that the arbitration award shouldnot be followed by me because the Arbitration Panel didnot have before it evidence touching upon the questions ofwhether a union agent led Mrs Keiser to believe that theform she used was adequate to amount to a resignationfrom the Union, that she relied on such belief, and thattheUnion construed her letter as a resignation. CfFordMotor Company,131NLRB 1462, 1463-64.Accordingly, I have disregarded the arbitration awardwhich decided that Mrs. Keiser had failed to resign fromtheUnion, and have given no weight to it. Cf.U.A. W.Local 899, AFL-CIO,137NLRB 901, 905, fn 7.Elsewhere in this decision I have found that she timelyresignedher membership in Local 1522IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section 111,above, occurring in connection with the operations ofWestern Electric Company, Inc., have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labordisputesburdeningand obstructing the free flow ofcommerce.V. THE REMEDYAs Respondent has been found to have engaged incertain unfair labor practices, I shall recommend that itceaseand desist therefrom and that it take specificaffirmativeaction,assetforthbelow,designed toeffectuate the policies of the Act. Since Mrs. Keiser hasreturned to work for Western Electric, no provision willbemade regarding reinstatement to her former positionthere.Because Mrs. Keiser remained out of work for a periodof time, I shall recommend that Local 1522 make herwhole for any loss of earnings suffered by her dischargeby paying her a sum of money for such loss. Said sumshall be equal to such compensation as she would haveearned as wages from the date of her discharge byWestern Electric to the date she returned to work for suchEmployer, less her net earnings during such period. Anybackpay shall be computed on a quarterly basis in themanner prescribed inF.W.Woolworth Company,90NLRB 289, with interest thereon at 6 percent per annumpursuant to the formula adopted inIsisPlumbing &HeatingCo..138 NLRB 716.Respondent's conduct does not demonstrate generalhostility to the policies of the Act. Accordingly, I findthat a broad Order is not warranted on the record in thiscase. I find that only a narrow Order is justified limited topreventing the recurrence of the unfair labor practicesfound hereinUpon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAWILocal 1522 is a labor organization within themeaning of Section 2(5) and 8(b) of the Act.2.Western Electric Company,Inc., is anemployerengaged in commerce as defined in Section 2(6) and (7) ofthe Act3.By attempting to cause and causing the Employer,Western Electric Company, Inc., todiscriminate againstDorothy E. Keiser, an employee thereof, in violation ofSection 8(a)(3) of the Act, Local 1522 has engaged inunfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act..4.By misleading Dorothy E. Keiser as to how she maywithdrawfrommembership in the Union at anappropriate time, causing her to submit an improperlywordedwithdrawalofmembership,Local 1522 hasengaged in an unfair labor practice within the meaning ofSection 8(b)(1)(A) of the Act. (SeeHughes AircraftCompany, Tucson Division,164 NLRB No 6.)5.The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act[Recommended Order omitted from publication.